Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed 4/28/2021 has been entered.  Claims 1, 6, 19, 24, 35 and 39 were amended.  Claim 2, 5, 20, 37, 38 and 40 were cancelled.  Claims 1, 4, 6, 8, 9, 13, 15, 16, 19, 22-24, 26, 27, 31, 33, 35, 39, 41 and 42 are pending.

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/28/2021 is insufficient to overcome the rejection of claim 1, 4, 6, 8, 9, 13, 15, 16, 19, 22-24, 26, 27, 31, 33, 35, 39, 41 and 42 based upon Knight et al. (US 2014/0084077; published March 27, 2014) because Applicant fails to articulate how the inert ingredients materially affect the properties of the straw formulation..
 
Withdrawn rejections
Applicant's amendments and arguments filed 4/28/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 39 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014).

Applicant’s Invention
Applicant claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 
B) providing a coating material consisting of a modified cellulose and one or more active agents dispersed therein;
C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 39).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Knight et al. teach a method of coating the internal surface of a straw with a solution comprising sweetener, such as maple syrup and a vitamins selected from 1,000 mg vitamin B-12 tablet or 500 mg vitamin C caplet [0025-41].  The solution is prepared by grinding or dissolving the vitamins in water.  The experiments supports a product comprising one or more water soluble vitamins sprayed on the surface of the straw to form a coating comprising ‘only’ the vitamins and residue from water, onto the surface of the straw, which implies allowing the solution to dry on the tubular wall of the straw [0041].  The water soluble vitamins comprise hydroxypropyl cellulose, flavorings as well as other excipients which would be available in the residue of from water [0019].  Generally, the preferred solutions comprises 1 part water and 2 parts vitamin mixture [0042].  The straw is made of paper or plastic [0022].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to utilize the teachings of Knight to include forming a coating consisting of a modified cellulose and one or more active agents dispersed therein with a reasonable expectation of success.  One or ordinary skill would have been motivated at the time of the invention to apply a coating consisting of hydroxypropyl cellulose and one or more water-active ingredients because Knight et al. teach that the term water-soluble vitamin is used in the coating by itself or combined with one or more excipients that are inert or slightly active.  One of ordinary skill would have been motivated at the time of invention to combine active ingredients with .
  
Claims 1, 4, 6, 8, 9, 13, 15, 16 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014) in view of Gaonkar et al. (US 8,409,643; April 2, 2013).

Applicant’s Invention
Applicant claims a drinking straw with a tubular body and insoluble material that has an aqueous internal coating comprising a modified cellulose-based containing at least one flavoring or sweetening agent dispersed within the matrix, wherein the coating has a thickness less than 1 mm (claims 1, 2, 4-6, 8, 9, 13, 15 and 16).
Applicant claims a drinking straw with a tubular body and insoluble material that has an aqueous internal coating consisting of a modified cellulose containing an active agent that is a flavoring agent or sweetening agent and the coating has a thickness less than 1 mm (claims 35, 37 and 38).
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Knight et al. do not teach that the thickness of the coating is less than 1mm, preferably up to 0.5mm.  Also, the ratio of the matrix to active is not taught to be 1:5-1:20.  It is for this reason that Gaonkar et al. is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Knight and Gaonkar are both drawn to methods of coating straw devices.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a coating having a thickness less than 1 mm with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to apply the coating the straw in this thickness because it is a preferred thickness that straws are coated which still allows liquids to be drawn up by the user.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a ratio of matrix to active is 1:5 to 1:20 with a reasonable expectation of .  

Claims 19, 22-24, 26, 27, 31, 33 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (US 2014/0084077; published March 27, 2014), as applied to claims 39 and 42, in view of Gaonkar et al. (US 8,409,643; April 2, 2013).

Applicant’s Invention
Applicant claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 
B) providing a coating material consisting essentially of a modified cellulose and one or more active agents dispersed therein;
C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 19).

Applicant also claims a method of making a drinking straw comprising 
A) providing a drinking straw of an insoluble material; 

C) applying the coating to an internal surface of the drinking straw; and
D) drying the coating (claim 39).

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Knight et al. teach a method of coating the surface of a straw comprising an aqueous solution of water, sugar and a tablet of water soluble vitamins [0025-41].  The water soluble vitamins comprise hydroxypropyl cellulose, flavorings as well as other excipients [0019].  Generally, the preferred solutions comprises 1 part water and 2 parts vitamin mixture [0042].  The straw is made of paper or plastic [0022]. The solutions were sprayed onto the straws in a form where the viscosity is just right to allow for adherence [0025].  Solutions with too much water or too much syrup were unsatisfactory so a ratio where the thickness is adjustable to allow the different actives to be added at various ratios [0026-41].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Knight et al. do not teach that the thickness of the coating is less than 1mm, preferably up to 0.5mm.  Also, the ratio of the matrix to active is not 1:5-1:20.  It is for this reason that Gaonkar et al. is joined.
Gaonkar et al. teach a method of coating the interior surface of a tubular straw comprising a lipid adhering agent and powdered ingredient selected from sweeteners, nutrients and flavorings (abstract).  The straw is made of plastic (column 2, lines 49-50).  A thin layer has a preferred thickness of about 0.1-10% of the inner diameter and the diameter is about 3.5mm to 13.5 cm which encompasses a thickness less than 1mm (column 3, lines 5-27).  The ratio of lipid adherent to the powdered ingredient ranges from 60:1 to 60:500 as expressed in the amount of the ingredients in grams (column 3, lines 21-27 and column 4, lines 43-47).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 
Knight and Gaonkar are both drawn to methods of coating straw devices.  Therefore, it would have been prima facie obvious to one of 
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Knight and Gaonkar to include a ratio of matrix to active is 1:5 to 1:20 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to apply the coating to the straw in a ratio of 1:5 to 1:20 because Gaonkar teaches applying coatings to straws where the ratio of matrix to active ranges from 60:1 to 60:500 which allows liquids to be drawn up by the user.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant first argues that one of ordinary skill would not have expected that the coating of Knight would be effective because the formulations disclosed did not work.  The Examiner is not persuaded by this argument because the formulations do not have to be successful to be 
Applicant argues that Knight requires elements that are critical for adherence and there is no motivation to use the modified cellulose material alone, in combination with active ingredients. The Examiner is not persuaded by this argument because Knight et al. teach preparing coatings with vitamins comprising additional ingredients, however, Knight et al. also teach that the term water-soluble vitamin is by itself or combined with one or more excipients that are inert or slightly active [0017].  Therefore, using the active ingredients in combination with modified cellulose only is taught by Knight et al. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues that Gaonkar does not provide a teaching that the ratio of modified cellulose to active ingredients is 1:5 to 1:20 because the .  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617